224 S.E.2d 280 (1976)
29 N.C. App. 413
STATE of North Carolina
v.
John Junior PARKER.
No. 765SC5.
Court of Appeals of North Carolina.
May 5, 1976.
*281 Atty. Gen. Rufus L. Edmisten by Associate Atty. Daniel C. Oakley, Raleigh, for the State.
Lionel L. Yow, Wilmington for defendant-appellant.
MORRIS, Judge.
During the course of its charge, the trial court advised the jury that ". . . before you return your verdict it must be unanimous. You cannot return a verdict without a majority vote. That does not mean that your verdict must be unanimous when you retire. It means that it must be unanimous when you return to open court to announce it, because the jury is a deliberative body. You are to sit together, discuss the evidence, recall and review it all and remember it all; then after you have deliberated together return an unanimous verdict to open court." Defendant contends that this portion of the charge constituted error sufficiently prejudicial to require a new trial. We agree.
In our opinion the instruction is misleading and confusing. It is true that the jury was properly instructed that before they returned a verdict, it must be unanimous. There can be no doubt but that in this State no person can be finally convicted of a crime except by the unanimous consent of a jury of 12 persons properly impanelled. State v. Hudson, 280 N.C. 74, 185 S.E.2d 189 (1971), cert. denied, 414 U.S. 1160, 94 S.Ct. 920, 39 L.Ed.2d 112; N.C.Const., Art. I, § 24. However, the instruction before us is susceptible of the interpretation that when a vote is taken and there is a majorityeither for conviction or acquittalthe minority must then cast their vote with the majority and make the verdict unanimous, before returning the verdict in open court. This, of course, is not the case and must not be the case. Because we cannot know whether the jury was misled by the instruction, there must be a new trial.
Defendant also contends that the court committed error in refusing, upon timely request, to instruct the jury with respect to corroborative evidence at the time the evidence was admitted. The court, when defendant asked for instructions to the jury on the purpose of the evidence, replied that he would instruct that when he gave the final charge. He did do this and adequately. Nevertheless, the better practice requires that the court, upon request, instruct the jury at the time the evidence is admitted, if timely request is made. See State v. Bryant, 282 N.C. 92, 191 S.E.2d 745 (1972), cert. denied 410 U.S. 958, 93 S.Ct. 1432, 35 L.Ed.2d 691 and 410 U.S. 987, 93 S.Ct. 1516, 36 L.Ed.2d 184; State v. Paige, 272 N.C. 417, 158 S.E.2d 522 (1968); State v. Hardee, 6 N.C.App. 147, 169 S.E.2d 533 (1969); State v. Battle, 4 N.C. *282 App. 588, 167 S.E.2d 476 (1969), cert. denied 275 N.C. 500 (1969); 1 Stansbury, N.C. Evidence, § 52 (Brandis Rev. 1973).
New trial.
PARKER and MARTIN, JJ., concur.